Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to amendment filed on 7/19/2022.
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 	

Related prior art ---
US 5390103 A, to Sakakibara, discloses synchronization operations between a first and a second CPUs for abnormality detection.
US 2007/0168651 A1, to John, discloses debugging a multicore CPUs with synchronization stop & resume commands.

The cited prior art taken alone or in combination fail to teach at least “ a first semiconductor device having a first memory; and a second semiconductor device having a second memory, wherein the first semiconductor device transmits a command inputted from outside the abnormality detection device to the second semiconductor device, wherein the second semiconductor device outputs a first trigger signal to the first semiconductor device based on information included in the command, wherein the first semiconductor device operates the first memory when the first trigger signal is received from the second semiconductor device, and wherein the second semiconductor device operates the second memory at a same time as when the first semiconductor device operates the first memory.” as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199